Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
2.	This office action is in response to Amendment filed on 12/17/21.
3.	The Terminal Disclaimer filed on 12/16/21 is approved.
4.	Claims 1-35 are pending.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a semiconductor memory device and a method for controlling the memory device comprising a bit line extending in a first direction; a source line; a memory cell array including (i) a memory string including a plurality of memory cell transistors connected in series, the memory cell transistors including a first memory cell transistor and a second memory cell transistor, (ii) a first selection transistor connected between the bit line and the memory string, and (iii) a second selection transistor connected between the memory string and the source line; a plurality of word lines each extending in a second direction crossing the first direction, 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 




/CONNIE C YOHA/Primary Examiner, Art Unit 2825